ACCEPTED
                                                                                       01-14-00845-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   7/6/2015 4:20:28 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                          LETTER of NOTICE and REQUEST

                                                                      FILED IN
                                                               1st COURT OF APPEALS
Appellate case name: David Lancaster v. Barbara Lancaster          HOUSTON, TEXAS
                                                               7/6/2015 4:20:28 PM
Appellate case number: 01-14-00845-CV                          CHRISTOPHER A. PRINE
                                                                       Clerk
Trial court case number: 2013-05066
Trial court: 247th District Court of Harris County




Mr. Prine Clerk of the Court and the Texas First Court of Appeals,
Per the Texas First Court of Appeal Web Site at
http://www.search.txcourts.gov/Case.aspx?cn=01-14-00845-CV&coa=coa01
Case Events on
06/04/2015                     Document returned



The above document (s) are not available on the web site and Appellant David
Lancaster has not received either by regular or electronic mail any documents
post the
05/14/2015 Letter filed Letter [ PDF/230 KB ]
which is available for download.
Appellant called on June 26, 2015 at 2:24 PM and spoke with a woman answering
at 713-274-2700 whom did not give her name. Appellant was informed that the
entry was probably in error or possibly referred to the 05/14/2015 Letter filed
Letter [ PDF/230 KB ] .
Appellant David Lancaster does hereby request a copy of any documents received
or distributed by the 1st Court of Appeals dated post 05/14/2015 by electronic
mail at david.lancaster50@gmail.com
I do certify that all parties have been provided a copy of this letter through efile
Texas on 07/06/2015


Respectfully Submitted,
David Lancaster
PO Box 722
Gray, La. 70359


502-693-8011
David.lancaster50@gmail.com